Citation Nr: 1118910	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-29 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Appellant's service records disclose that he was a member of the United States Navy Reserve for approximately 6 years and was discharged in 1976.  His DD Form 214 reflects that he had a period of active duty for training (ACDUTRA) from September 17, 1970 to June 12, 1971, "other service" for two months and five days, and no active service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to nonservice-connected pension benefits.

In March 2011 the Appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of this hearing is of record.

In March 2011 the Appellant submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in March 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Appellant did not have the requisite active service to qualify for VA nonservice-connected disability pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected disability pension have not been met.  38 U.S.C.A. §§ 101, 1513, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Board notes that a VCAA letter was not provided in this case.  However, in a February 2008 letter, the Appellant was advised of the service requirements for qualifying for pension benefits.  The Appellant thereafter provided detailed written and oral argument concerning his time in service, and why such should be deemed active duty.  Thus, the Appellant had actual knowledge of what was needed to substantiate his claim.  Moreover, the facts alleged in this case pertain only to the service department findings, which are contained in the claims file in the form of DD Form 214s and inquiry to the service department.  Accordingly, the Board finds no prejudice toward the Appellant in proceeding with the adjudication of his claim.  See e.g. Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA is not applicable in a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war).  

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes that at the beginning of the hearing before the undersigned VLJ, it was stated that the "veteran" was present.  The use of term "veteran" during the course of the hearing was not intended to confer veteran status upon the Appellant.  Rather, such term was unfortunately used as a force of habit.  The Appellant was advised during the prehearing conference with the VLJ that a decision would not be rendered during the hearing, but that a copy of the written decision, when made, would be provided to him.  This document reflects the decision of the undersigned VLJ in this matter.  

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2010).  A veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).  "Active duty" is defined as service in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1(a), (b).

The Appellant applied for VA education benefits in June 1971.  In a report of contact dated in December 1971, the Appellant stated that he believed there was an error on his DD Form 214 regarding active duty dates; he stated that he was told when he enlisted that he would be entitled to VA benefits.  His claim was denied in December 1971 because records failed to show that he had sufficient qualifying active duty service.  In January 1972 the RO verified with the service department that the Appellant was released from active duty for training in June 1971 with an obligation terminal date in July 1976.  In correspondence dated in February 1972, the RO detailed that the Appellant's file had been reviewed, and his service record documented a period of ACDUTRA, which did not constitute qualifying service for VA educational benefits.  Therefore, the original decision to disallow the claim was continued.  In April 1972 the Appellant wrote to a chief from the Marine and Naval Corps Reserve Training Center regarding his belief that his participation in the "4x10" program made him eligible for VA education benefits.  A reference slip dated in September 1974 showed that the Appellant called VA again about a claim for education benefits.  The VA representative quoted regulations concerning ACDUTRA to the Appellant and spoke to the Navy Recruiter, who indicated that the program the Appellent was in was a Reserve program.

As reflected above, the Appellant served in the United States Navy Reserve, including a period of ACDUTRA from September 17, 1970 to June 12, 1971.  There was no period of active duty.  Therefore, in order for the period of ACDUTRA to qualify as active military service, the evidence must show that the Appellant was disabled or died from a disease or injury incurred or aggravated in the line of duty.  In this case, the Appellant does not contend that he was disabled from a disease or injury incurred or aggravated during his period of ACDUTRA.  Rather, the Appellant contends that the program he was in included an active duty component, and that the service department documentation is wrong.  However, there is no evidence that the Appellant had active military service as defined for pension purposes.  Both his DD Form 214 and inquiry to the service department reflect his service as ACDUTRA, and contact with a Navy recruiter indicated the program the Appellant was in is a reserve program.  

The Board acknowledges the Appellant's statements, including his testimony wherein he contended that his DD Form 214 was incorrect and he has been unable to correct it.  He asserted that he was on active duty from the end of a training course on February 11, 1971 to the beginning of another training course on May 8, 1971.  He further asserted that a Transfers and Receipts document, which showed he was transferred on February 11, 1971 to a Naval Hospital, incorrectly listed the purpose of the transfer as "on the job training" rather than "active duty."  Although the Board is sympathetic to the Appellant's situation, and by no means wishes to minimize the service he provided, the Board is bound by the discharge data reflected on his DD Form 214 and by the laws codified in Title 38 of the United States Code and Code of Federal Regulations, which govern benefits administered by the Secretary of VA.  Thus, the Board must apply the law as it exists and cannot extend benefits outside of these parameters.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  As such, the Appellant does not meet the legal requirements for nonservice-connected pension benefits and the appeal is denied.




ORDER

Entitlement to a nonservice-connected disability pension is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


